Citation Nr: 1426565	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-01 394	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to August 20, 2013 and entitlement to a rating in excess of 10 percent thereafter.

2.  Entitlement to a rating in excess of 30 percent prior to July 13, 2011 and in excess of 60 percent thereafter until September 4, 2013.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, G.P., and C.W.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran attended a hearing before the undersigned in July 2011.

In November 2011, the Board remanded the claims listed above for additional development.  As to the issue of higher ratings for the service-connected COPD, the Board remanded this claim pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) for the issuance of a Statement of the Case (SOC).  Thereafter, the Veteran perfected an appeal of this claim by the filing of a substantive appeal.  See 38 C.F.R. § 20.200.  In September 2013, the RO issued a rating decision that provided partial grants of the benefits sought on appeal.

Although the RO found that the granting of a 100 percent rating for COPD effective September 5, 2013 was a complete grant of the benefit sought on appeal, the appeal was still active for the period from the date of claim until September 5, 2013.  The Board has characterized the issued on the Title page above to reflect these partial grants.   Subsequently, as noted below, the Veteran withdrew his appeal.



FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn this appeal as to all issues then in appellate status by way of an April 2014 written statement and, hence, there remain no allegations of errors of fact or law for appellate consideration.  The Veteran's representative reiterated his desire to withdraw this appeal in an April 30, 2014 Motion to Withdraw Appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


